Citation Nr: 0209655	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-15 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for nonservice-
connected pension benefits.  He responded with a February 
1998 Notice of Disagreement, and was issued a February 1998 
Statement of the Case.  He then filed an October 1998 
substantive appeal, perfecting his appeal of this issue.  

This issue was originally presented to the Board in January 
2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently employed, and therefore is not 
permanently and totally disabled.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 3.342, 4.16 
(2001); 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks nonservice-connected pension benefits.  
Veterans of military service during a period of war who 
subsequently become permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct may be awarded pension benefits 
at a rate prescribed by law.  38 U.S.C.A. § 1521(a) (West 
1991).  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions and additional requirements pertaining to the VA's 
duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126) (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Pertinent 
regulations that implement the Act were promulgated.  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claim for nonservice-connected pension benefits subsequent to 
the above-noted change in the law, and the requirements of 
the new law as well as the regulations have been satisfied.  
While it does not appear the veteran and his representative 
were advised of the changes in the law brought about under 
the VCAA, the RO has nonetheless afforded the veteran all 
notice and assistance required under the Act and implementing 
regulations.  

By virtue of the February 1998 Statement of the Case, and the 
various Supplemental Statements of the Case, the veteran and 
his representative have been advised of the laws and 
regulations governing the claim on appeal and the evidence 
needed to establish his claim.  Hence, he has been given 
notice of the information and evidence necessary to 
substantiate his claims. 

Moreover, pertinent medical treatment records have been 
obtained and associated with the claims file.  The veteran 
has cited treatment by Susquehanna Health Systems, Divine 
Providence Hospital, and numerous VA medical centers.  The 
veteran's records from these health care facilities have all 
been obtained by the RO.  The veteran has not identified any 
additional relevant evidence that has not been requested or 
obtained in connection with the issues under discussion.  As 
there is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Finally, the 
veteran has been afforded comprehensive VA examinations in 
connection with his claim.  Hence, adjudication of the above-
referenced issue is appropriate at this time, and the claim 
is ready to be considered on the merits.  

In summary, the VA has satisfied its duties to notify and to 
assist the appellant, and, as such, further development 
requiring expenditure of VA resources is not warranted.  In 
short, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  In view 
of the foregoing, no possibility of prejudice to the veteran 
is found were the Board to proceed to adjudicate the merits 
of the issues now on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

In the present case, the veteran had military service from 
May 1992 to July 1994; under 38 C.F.R. § 3.2(i) (2001), this 
service constitutes wartime service.  Therefore, the veteran 
meets basic eligibility requirements for nonservice-connected 
pension benefits; however, in order to be awarded such 
benefits, he must still demonstrate that he is permanently 
and totally disabled.  38 U.S.C.A. § 1521 (West 1991).  

Permanent and total disability is defined at 38 U.S.C.A. 
§ 1502.  On December 27, 2001, the President signed the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
pertinent part, that law amended 38 U.S.C. § 1502 as it 
pertains to permanent and total disability determinations.  
38 U.S.C.A. § 1502 (West 1991 & Supp. 2002), amended by § 
206(a) of the VEBEA, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The amendments were effective September 17, 2001.  
VEBEA, § 206(a), Pub. L. No. 107-103, 115 Stat. 976 (2001).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran, unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 1991).  

Prior to September 17, 2001, 38 U.S.C. § 1502 stated in 
pertinent part:

(a) For the purposes of this chapter, a person shall be 
considered to be permanently and totally disabled if 
such person is unemployable as a result of disability 
reasonably certain to continue throughout the life of 
the disabled person, or is sufficiently suffering from -
(1) any disability which is sufficient to render it 
impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will 
continue throughout the life of the disabled 
person; or


(2) any disease or disorder determined by the 
Secretary to be of such a nature or extent as to 
justify a determination that persons suffering 
therefrom are permanently and totally disabled.  
38 U.S.C.A. § 1502(a) (West 1991).  

Subsequent to September 17, 2001, 38 U.S.C. § 1502 stated in 
pertinent part:

(a) For the purposes of this chapter, a person shall be 
considered to be permanently and totally disabled if 
such a person is any of the following - 
(1) a patient in a nursing home for long-term care 
because of disability 
(2) disabled, as determined by the Commissioner of 
Social Security for purposes of any benefits 
administered by the Commissioner.  
(3) unemployable as a result of disability 
reasonably certain to continue through the life of 
the person.  
(4) suffering from - 
(A) any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it 
is reasonably certain that such disability will 
continue throughout the life of the person, or 
(B) any disease or disorder determined by the 
Secretary to be of such a nature or extent as to 
justify a determination that persons suffering 
therefrom are permanently and totally disabled. 
38 U.S.C.A. § 1502 (a) (West 1991 & Supp. 2002).  

Common to both the new and the old version of 38 U.S.C.A. 
§ 1502 is the requirement that the veteran actually be 
unemployable due to permanent and total disability.  However, 
according to the November 2000 VA psychiatric examination 
report, the veteran is currently employed as a truck driver, 
a job which he has held for approximately four months.  
Moreover, the veteran has not submitted any evidence to 
suggest this job constitutes marginal employment, or is part 
of a program of vocational rehabilitation training, and he 
has not contended as such.  38 C.F.R. §§ 3.342, 4.17 (2001).  
Importantly, the RO wrote the veteran in December 2000 asking 
for an employment history, to include hours worked per week, 
time lost from work due to illness and highest gross earnings 
per month.  No response was received.  Because the veteran is 
now employed, the available evidence of record demonstrates 
that he is not now, and was not for any time during the 
pendency of this appeal, permanently and totally disabled 
from employment.  He therefore does not meet the criteria for 
entitlement to nonservice-connected pension benefits.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for nonservice-connected pension 
benefits, and his claim must thus be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

